Citation Nr: 1748009	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-31 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for uterine fibroids. 

2.  Entitlement to service connection for a chronic gynecological disability, claimed as menstrual irregularities, characterized by pelvic pain and abnormal menses.  

3.  Entitlement to service connection for arthritis in the bilateral shoulders, wrists, elbows, hips, knees and feet, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a neck disability. 

6.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

7.  Entitlement to service connection for irritable bowel syndrome (IBS) with stomach pain, including as due to an undiagnosed illness. 

8.  Entitlement to service connection for varicose veins (also claimed as pain in calves). 

9.  Entitlement to service connection for left ear hearing loss. 

10. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with depression prior to December 10, 2013. 

11. Entitlement to an initial evaluation in excess of 20 percent for fibromyalgia prior to January 9, 2017, and in excess of 40 percent thereafter. 

12. Entitlement to a rating in excess of 10 percent for residuals of fibrocystic mass, right breast, status post removal, claimed as painful scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992, to include service in the Southwest Asia Theater of operations from December 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran presented testimony regarding the above issues at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.

The issue pertaining to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on her part, is required.


FINDINGS OF FACT

1.  The Veteran's uterine fibroids had post-service onset and are not etiologically related to service.

2.  The Veteran's gynecological disability, characterized by pelvic pain and abnormal menses, is causally related to active service.

3.  The Veteran does not currently have arthritis in the bilateral shoulders, wrists, elbows, hips, knees and feet; and the joint pain is attributable to her service-connected fibromyalgia.

4.  The Veteran does not have a current disability of the low back for which service connection may be awarded.

5.  The Veteran's neck arthritis, diagnosed many years after service, is not shown to be related to her active military service.

6.  The Veteran's headache disability is attributable to her service-connected fibromyalgia.

7.  The Veteran's IBS with stomach pain is attributable to her service-connected fibromyalgia.

8.  The Veteran does not have a current disability characterized as varicose veins.

9.  From the August 28, 2008, claim for service connection to December 9, 2013, the Veteran's PTSD with depression has reasonably been shown to result in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.

10.  Prior to January 9, 2017, the Veteran's fibromyalgia with headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness was reasonably manifested by symptoms that were constant, or nearly so.

11.  Since January 9, 2017, the Veteran is in receipt of the highest schedular rating possible under the applicable rating criteria for service-connected fibromyalgia with headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness.

12.  Throughout the appeal period, the Veteran's fibrocystic mass, right breast, status post removal residual scar was painful.
CONCLUSIONS OF LAW

1.  Uterine fibroids were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a gynecological disability, characterized by abnormal menses and pelvic pain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for arthritis in the bilateral shoulders, wrists, elbows, hips, knees and feet have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 4.14 (2016).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for a neck disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 4.14 (2016).

7.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 4.14 (2016).

8.  The criteria for service connection for varicose veins, characterized as pain in the calves have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
9.  From the August 28, 2008, claim of service connection to December 9, 2013, the criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (Code) 9411 (2016).

10.  For the entire appeal period, the criteria for an initial rating of 40 percent, but no higher, for fibromyalgia with headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.71a, Codes 8850-5025 (2016).

11.  From January 9, 2017, there is no legal basis for the assignment of a disability evaluation higher than 40 percent for fibromyalgia with headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness due to an undiagnosed illness.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.71a, Codes 8850-5025 (2016).  

12. The criteria for a disability rating in excess of 10 percent for residual painful scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the Veteran nor her representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

Further, she has not alleged any deficiency with her hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016), that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1378.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Service Connection Claims

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2021; and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016); 81Fed. Reg. 71,382 (October 17, 2016).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's service records shows that she served in Southwest Asia Theater of operations from December 1990 to March 1991; and her DD Form 214 reflects receipt of the South West Asia Service Medal with Bronze-two stars.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2016). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Uterine fibroids

The Veteran contends that her uterine disability is related to her military service.  Her service treatment records (STRs) show no complaints of or treatment for uterine fibroids.  A May 1992 examination showed a normal pelvic examination, to include normal uterus.

During December 2009 VA examination, the Veteran reported that she has a history of irregular periods and severe pain during menses.  She reported being diagnosed with a uterine fibroid during service.  Following the physical examination, the examiner confirmed a diagnosis of fibroid uterus.  The examiner noted that the claims folder was reviewed, to include the service treatment records.  The examiner noted the service records do not show any diagnosis of a fibroid uterus and noted that an in-service exam in May 1992 showed a normal pelvic exam.

After a review of all of the evidence, the Board finds that there was no notation of fibroids in service and that current fibroids are not related to service.  Contrary to the Veteran's recent assertion, STRs does not include a finding of fibroids.  The May 1992 examination; as well as the October 1992 service separation examination was pertinently normal with no notation of uterine problems.  As these records are available for review and do not contain the information she alleges, the Board finds her assertion lacking in credibility. 

There is no medical opinion that purports to relate current uterine fibroids to service.  The Veteran's opinion is based on an inaccurate factual predicate and is not credible.  Moreover, relating remote onset of uterine fibroids to service is not the equivalent of relating a broken bone to a concurrent injury.  It is not a relationship that is capable of lay observation, but requires medical knowledge.  Therefore, her assertions are not competent evidence on this point. 

In sum, the Board finds that the uterine fibroids had post-service onset and are not etiologically related to service.  The Veteran has not asserted any secondary service connection or aggravation etiology.  Therefore, the Board concludes that service connection for the claimed fibroids is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Menstrual disorder

Post-service treatment records indicate that the Veteran has received medical treatment for gynecological symptoms, including pelvic pain and abnormal menses.  No diagnosis has been rendered.  Nevertheless, in light of the Veteran's consistent gynecological problems, the Board finds the first Shedden element is satisfied. 

The Veteran's STRs document irregular menses, heavy menstrual bleeding, and bleeding between periods.  The Veteran underwent tests and was prescribed different birth control pills to no avail.  During the October 1989 separation examination, she indicated abnormal menses.  Accordingly, the second Shedden element is met. 

With regard to the remaining element, a nexus between the Veteran's in-service and current gynecological symptoms, there is no medical nexus opinion of record.  Although the Veteran was provided a VA examination in December 2009, which noted her ongoing pelvic pain and an abnormal menstrual cycle, an etiological opinion was not provided.

In various statements, as well as her testimony, the Veteran reported that she has continued to experience the same general symptoms, i.e. pelvic pain, heavy bleeding, and breakthrough bleeding.  Although an etiological relationship has not been demonstrated through medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (noting that a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

As noted above, the Veteran experienced ongoing gynecological symptoms during service, including pelvic pain, irregular menses, heavy menstrual bleeding, and bleeding between periods.  The Board finds that the assertions by the Veteran of longstanding gynecological symptoms during and since active service are supported by the evidence of record.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2016) (stating "each disabling condition shown by a veteran's service records, or for which [she] seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (2016) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's current chronic gynecological disability relates to her active service.  Therefore, resolving reasonable doubt in the her favor, the Board finds that the Veteran's chronic gynecological disability, characterized by pelvic pain and abnormal menstrual cycles, is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Bilateral shoulders, wrists, elbows, hips, knees, and feet

The Veteran seeks service connection for arthritis of the shoulders, wrists, elbows, hips, knees, and feet, or in the alternative as an undiagnosed illness characterized by chronic joint pain.  She contends the disabilities resulted from her active duty service, to include service in the Southwest Asia Theater of operations. 

The STRs, to include October 1992 separation examination, show no complaints of or treatment for arthritis in the shoulders, wrists, elbows, hips, knees, or feet.  Post-service treatment records include joint X-rays that show all joints to be within normal limits.  December 2009 VA joint examination was unremarkable.  Based on the absence of pathology no diagnoses were rendered.

On VA fibromyalgia examinations in November 2009 and January 2017, the Veteran again reported a history of, among others, chronic joint pain since service.  The examiners, however, noted the current diagnosis of fibromyalgia, and opined this disorder included chronic joint and muscle pain.  No other musculoskeletal disability characterized by chronic joint pain was diagnosed. 

As relevant to arthritis, as noted above, the first requirement for service connection is a diagnosis of the condition.  The above cited evidence reflects that at no time during the appeal period has the Veteran been diagnosed or treated for arthritis to the bilateral shoulders, wrists, elbows, hips, knees, or feet. 

The Board has also considered the lay statements and testimony of record.  She is competent to relate continued pain.  The Board notes, however, to the extent the Veteran claims she has arthritis attributable to service, the Board finds that as a lay witness, she is not competent to provide such diagnoses.  See Jandreau, 492 F.3d at 1377.  In this respect, she claims to have been diagnosed with arthritis which, as indicated above, there are no actual diagnoses.  Further, as discussed, x-rays of the shoulders, wrists, elbows, hips, knees, and feet have been normal.  Thus, on the facts of this case, her report of being diagnosed with arthritis is not deemed competent evidence supportive of actual diagnoses.

As such, the Board finds that the evidence is against a finding of competent and credible diagnoses of arthritis.  Without a valid diagnosis, discussion of the remaining criteria for direct service connection is not necessary and compensation for arthritis to the shoulders, wrists, elbows, hips, knees, and feet may not be awarded.

Further, the Veteran has been diagnosed with and awarded service connection for fibromyalgia.  Fibromyalgia is defined as pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points.  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003).  In the present case, separate compensable ratings for chronic joint or muscle pain, in the absence of an additional and separate diagnosis, even if attributed to distinguishable joint or muscle pain disorders, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same joint or muscle pain twice.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Accordingly, the Board finds that the probative medical opinion evidence of record does not show that the Veteran has any chronic joint pain attributable to a disability other than fibromyalgia, a disability for which she already has been granted service connection.  Hence, to award additional VA disability compensation for such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14  (directing that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions). 

In this regard, the Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  The Board again notes, however, such a situation has not been presented here.  On the contrary, the medical evidence of record attribute chronic joint pain to the fibromyalgia, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that none of those underlying symptoms rises to the level of a distinct disability warranting an additional award of service connection in this instance.  See Sanchez-Benitez, 13 Vet. at 285 (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In summary, the Board finds that the preponderance of the evidence weighs against a separate service connection award for chronic joint pain.  Accordingly, the claim must be denied on this basis as well.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Low Back

The Veteran contends in statements as well as her testimony that she is entitled to service connection for a low back disability due to her military service.

The STRs are silent for any complaints, treatments, or manifestations of a low back disability while in service.  Upon discharge, although the Veteran responded "yes" when asked whether she experienced recurrent low back pain, examination of the spine was clinically normal.  See Report of Medical Examination dated in October 1992.  

The Veteran's post-service treatment records are also silent for any complaints, treatments, or manifestations of a chronic low back disability.  During the December 2009 VA examination, x-ray of the lumbar spine was negative and examination of the lumbar spine was normal.  The examiner diagnosed normal lumbar spine.

As noted above, the first requirement for service connection is a diagnosis of the condition.  The above cited evidence reflects that the Veteran does not have a current chronic low back disability, and has not had a low back disability at any time during the appeal period.

The Board has also considered the lay statements and testimony of record.  To the extent she claims she has a chronic low back disability attributable to service, the Board finds that, as a lay witness, she is not competent to provide such a diagnosis. See Jandreau, 492 F.3d at 1377.  She is competent to report recurring low back pain, however the record does not reflect clinical/laboratory testing supporting a low back diagnosis.  Thus, on the facts of this case, her report of a diagnosed low back disability is not deemed competent evidence supportive of an actual diagnosis.

As such, the Board finds that the evidence is against a finding of a competent and credible diagnosis of a low back disability.  Without a valid diagnosis, discussion of the remaining criteria for service connection is not necessary and compensation for a low back disability may not be awarded.

Neck

The Veteran contends that she has a neck disability due to her military service which included parachute jumps.  She seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the Veteran's current neck arthritis is not due to an incident or disease during service; there are no chronic symptoms of neck arthritis during active service, or continuous symptoms of neck arthritis since service, including to a compensable degree within the first post-service year.  Although the STRs, which are complete, show that the Veteran participated in parachute jumps, they show no resulting injury to the neck. Service treatment records are absent of any complaint of, diagnosis of, or treatment for any neck injury, disease, or symptoms. 

The earliest post-service evidence of cervical spine complaints and diagnosis is dated in 2007, approximately fifteen years after service separation.  The approximate fifteen year gap between service and post-service neck complaints is a factor that weighs against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 230 F.3d at 1333. 

The Veteran has alleged that she has experienced continuous symptoms of neck arthritis since service; however, in the context of this case that includes no in-service injury or complaints, the Board does not find the report to be credible.  The lay and medical evidence generated more contemporaneous to service and showing no in-service neck injury, symptoms or disease, and no neck problems until many years after service, is more credible and of greater probative value than the Veteran's unsupported lay assertions of neck symptoms since service, which was first made many years after service separation when the memory is likely to be less reliable. 

The weight of the evidence shows that the current neck disability is not otherwise causally or etiologically related to service.  There is no credible evidence of record linking the neck disability to service. 

The Veteran, as a lay person, is competent to report past and current neck injury or symptoms; however, she is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of neck symptoms until many years after service. Arthritis is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person.  There are various possible etiologies of arthritis, one of which involves trauma to a joint.  Arthritis is diagnosable only by X-ray or similar specific specialized clinical testing.  For these reasons, the Veteran is not competent to diagnose arthritis or to opine as to the etiology of arthritis in this case, where there is an absence of in-service neck injury, disease, or symptoms, and the credible reports of symptoms begin many years after service.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results; therefore, the Veteran's lay opinion is of no probative value. 

Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the neck disability, including arthritis, may be presumed to have been incurred in service (see 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a)) or were otherwise causally or etiologically related to service (see 38 C.F.R. § 3.303(d)); therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches and IBS

At the outset, the Veteran has indicated that both the headache and IBS disabilities should be service-connected separately from the service-connected fibromyalgia.  Upon review the Board finds that separate service connection for migraine headaches and IBS would result in no additional benefit to the Veteran.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has current undiagnosed illnesses characterized by migraines and IBS, and that the weight of the evidence demonstrates that such disorders are symptoms of her service-connected fibromyalgia.  The November 2009 VA examiner diagnosed fibromyalgia.  The fibromyalgia diagnosis was based on symptoms including widespread joint and muscle pains, irritable bowel syndrome, headaches, chronic fatigue, sleep disturbance, and anxiety/depression.  The RO granted service connection for fibromyalgia and assigned an initial 20 percent disability rating.

In the January 2017 examination, the VA examiner documented the Veteran's longstanding fibromyalgia-like picture (with muscles/joint aches, headache, fatigue and IBS).  Based on the January 2017 examination, the assigned a disability rating of 40 percent based on symptoms including widespread musculoskeletal pain, stiffness, headaches, and IBS.  The Veteran is specifically service connected for fibromyalgia that includes, among others, headaches, and IBS.

Similar to the discussion above, there is no undiagnosed illness characterized by migraines and IBS that can be distinguished from the service-connected fibromyalgia.  Additionally, separate compensable ratings for migraines and IBS, even if attributed to distinguishable migraines and IBS, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same migraines and IBS twice.  See Esteban, 6 Vet. App. at 261-62; see also Mittleider, 11 Vet. App. at 182.

In sum, the evidence demonstrates that the Veteran has migraines and IBS; however, both the headaches and IBS have been attributed to the service-connected fibromyalgia.  The service-connected fibromyalgia has been rated based on symptoms including, among others headaches and IBS.  For these reasons, the claims for service connection for migraines and IBS, including as due to a qualifying chronic disability to include undiagnosed illness, have been rendered moot by the grant of service connection for fibromyalgia, leaving no question of law or fact to decide regarding the issues of service connection for migraines and IBS. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Varicose veins

The Veteran contends in lay statements and testimony that she has varicose veins as due to her military service, to include parachute jumps.  Her STRs show no complaints of or treatment for varicose veins.  Likewise, post-service treatment records are silent for complaints of or treatment for varicose veins.

Based on the evidence of record, the Board finds that the weight of the competent evidence reflects that the there is no disability characterized as varicose veins at any time during the appeal period. 

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of varicose veins upon which to predicate a grant of service connection for the claimed disabilities.  In this regard, as noted, there is no evidence of current disability.  As noted above, there is no evidence in the records of a vascular disorder.  Indeed, the post service VA and private medical records do not relay evidence of varicose veins since service discharge, but more importantly none during the appeal period.  Plus, the Veteran has neither provided nor identified any medical evidence showing that she actually has varicose veins.  Therefore, service connection cannot be granted for varicose veins.  Without proof of a current disability, there can be no valid claim.

Increased ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  Esteban v. Brown, 6 Vet. App. 259 (1994).  A separate rating, however, must be based upon additional disability. 

VA rating resources provide instructions for the application of an analogous rating for an undiagnosed illness.  See VA Adjudication Procedure Manual (M21-1MR), part IV, subpart ii, chapter 2, section D, subsection 16.  The function affected, anatomical localization, or symptomatology of an undiagnosed illness cannot be analogous if rating criteria require objective evidence of a diagnosed disability.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

PTSD

In a March 2010 rating decision, service connection was granted for PTSD and a 10 percent rating was assigned effective August 28, 2008, the date of the original claim for service connection.  In an August 2014 rating decision, a 50 percent rating was assigned effective from December 10, 2013, the date of the VA examination.  In a subsequent January 2017 supplemental statement of the case the RO assigned a total rating for PTSD effective from December 10, 2013.  The Veteran contends that prior to December 10, 2013, a rating in excess of 10 percent is warranted.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below. 

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

The Veteran's outpatient treatment records note she was diagnosed with PTSD in November 2008 and it was noted that she reported severe physical abuse from her father during childhood, major depression since December 2008, and found to have a mood disorder due to general medical condition and pain disorder in June 2009.

During the November 2009 VA examination the examiner reviewed treatment records from a provider in South Carolina who have been treating the Veteran for depression since 2003, as well as treatment records from her private physician who was also treating you for depression, as well as attention deficit disorder.  Mental health treatment notes from the Ann Arbor VAMC pertain to treatment for depression related to her medical condition.  The Veteran informed the examiner that her symptoms first started after returning from Saudi Arabia.  However the examiner noted that it appears the first time the Veteran noticed she was actually depressed was in 1993 following the birth of her first daughter.  The Veteran indicated that she has been on a number of antidepressants and have not been able to tolerate a number of them.  She reported that the Cymbalta, which is prescribed for her fibromyalgia, has tremendously helped her mood, irritability and concentration.  The Veteran continues to experience irritability, exaggerated startle response, nightmares 1-2 times a week, sleep disturbance, avoidance, depression, feelings of hopelessness, and lack of motivation.  

Examination reveals the Veteran is oriented to all spheres.  She reported that her mood is "better" but also endorse feelings of hopelessness, helplessness, and depression, which are better with the medications.  Her thought process is goal directed and organized, speech is clear and coherent, and memory is intact.  The Veteran denies any delusions, hallucinations, suicidal or homicidal ideations.  The examiner diagnosed PTSD as well as mild depression and anxiety secondary to the medical condition.  The Veteran was found to be mentally capable of handling her own finances.  The examiner noted that a number of the Veteran's symptoms overlap and it is impossible to assign which symptoms are specifically related to the PTSD.  He did note that the symptoms of lack of motivation, depression, feeling hopeless and isolating are most likely related to the depression.  The Veteran indicated that she works as a private duty nurse, however had not worked until May of this year because her client died.  The GAF score is 61.  The examiner opined that the Veteran is suffering from mild symptoms of depression and anxiety having insomnia irritability some difficulty associated with her being able to concentrate.  He noted that there are periods in which the Veteran is able to get good sleep and for the most part able to maintain her responsibilities.

During the May 2017 hearing, the Veteran testified that prior to December 10, 2013, her PTSD was much more severe than the current rating that was currently assigned.  

In light of all the evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for her service-connected PTSD from the August 28, 2008, claim for service connection until December 9, 2013, (the date before the total rating for PTSD with depression was assigned).  This is so because, based on the November 2009 VA examination, the examiner was unable to delineate the symptoms between the PTSD and the depression.  Collectively all these symptoms have reasonably been shown to result in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.

The Board finds that the Veteran's symptoms do not warrant a 70 percent disability rating at any time prior to December 10, 2013.  The Veteran did not have symptoms like impaired judgment or thinking, gross impairment in thought processes or communication, suicidal ideation, neglect of personal appearance and hygiene, or intermittently illogical, obscure, or irrelevant speech.  There is no indication she experiences continuous or near continuous panic attacks. 

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD.

Therefore, for all the foregoing reasons, the Board concludes that the Veteran's PTSD symptoms warrant a 50 percent disability rating, but not more prior to December 10, 2013.

Fibromyalgia

Historically, the Veteran submitted a claim for service connection fibromyalgia.  The claim was granted in a March 2010 rating decision and a 20 percent rating was assigned.  Later, in a January 2017 supplemental statement of the case, the Veteran was granted a 40 percent rating for headaches, stiffness and pain in joints, gastrointestinal problems, loss of energy, forgetfulness, and nervousness, effective January 9, 2017, pursuant to Codes 8850-5025.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5025 (fibrositis, primary fibromyalgia syndrome), a 20 percent rating is assigned for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms when those symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 rating is assigned for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms when those symptoms are constant, or nearly so, and are refractory to therapy.  A note to the Code indicates that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a Code 5025 (2016).

During the November 2009 VA examination, the Veteran reported she continues to experience musculoskeletal pain, stiffness and muscle weakness in the posterior neck and shoulders chest, elbows, knees, calves, and thighs with a severity of 5 out of 10.  Her symptoms are constant but less severe in warm weather and alleviated with taking Cymbalta.  She stated her symptoms are precipitated by cold weather and stress and have been largely refractory to therapy.  When not on Cymbalta, her symptoms can increase to 9 to 10 out of 10 in severity.  The Veteran also report unexplained fatigue, sleep disturbances, headaches twice a month with each episode lasting from 1 to 6 hours up to a few days, paresthesias (pins and needles) in her fingers, hands, toes, and feet, as well as chronic constipation.  She reported that the medications have been helpful but has resulted in increased depression and anxiety She is able to perform routine activities of daily living while on medication although it takes some effort.  She reported having as many as 12 jobs in the past year due to irritability and pain and now this past employment record is a hurdle to obtaining employment.  Physical examination revealed normal motor strength in all muscle groups of the upper and lower extremities except left hip flexion, knee flexion, dorsiflexion and palmar flexion, all of which are 4/5.  Deep tendon reflexes are 1+ in the right Achilles, 2+ in the left Achilles, 2+ right patellar, and 3+ left patellar.  

The Veteran had normal range of motion of the cervical and lumbar spines, knees, ankles, elbows, wrists, and shoulders with some limited motion of both hips.  There is pain reported only with left hip movement, and no additional limitation of motion following repetitive testing.  X-rays of the lumbar spine, hands, wrists, shoulders, hips, and knees were unremarkable.  X-rays of the feet showed bilateral hallux valgus and X-rays of the cervical spine showed degenerative changes.  Trigger or tender points were 14/18.  The examiner noted that the joint and muscle pains, migraine headaches, chronic fatigue, sleep disturbance, anxiety, and, depression causes or aggravates her forgetfulness, concentration problems, irritability, and occasional confusion and are all typically associated with fibromyalgia.

The December 2013 VA examination results noted the Veteran continues to experience pain all over her body and into your knee joint.  She had difficulty sleeping and continues to have constipation.  She continues to use medications.  The Veteran reported fatigue at the end of the day.  The examiner noted the Veteran's fibromyalgia symptoms are not refractory to therapy.  She reported her symptoms are constant or nearly constant.

During the May 2017 Board hearing, the Veteran credibly testified that her symptoms have been constant the whole appeal period.

Prior to January 9, 2017

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the available evidence indicates that her fibromyalgia more nearly approximates the criteria of constant or near-constant symptoms, warranting a rating of 40 percent throughout the entire appeal period (i.e. effective August 28, 2008).  Indeed, during the November 2009 examination, the VA examiner indicated that the Veteran's musculoskeletal symptoms were constant.  Moreover, the Board finds the Veteran has credibly testified that her symptomatology has been constant for the entire appeal period.

A 40 percent rating is the schedular maximum for fibromyalgia.  Therefore, no higher schedular rating is available for this disability.  The Board further notes that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for the Veteran's fibromyalgia.  

From January 9, 2017

In the January 2017 rating decision, the RO granted an increased evaluation of 40 percent for fibromyalgia, effective January 9, 2017.  The Veteran seeks a higher rating.

As discussed, the Veteran is currently receiving the maximum schedular evaluation authorized under the Rating Schedule, 38 C.F.R. Part 4, for fibromyalgia. 

VA is authorized to assign a rating in excess of 40 percent for fibromyalgia if: (1) the disability may be considered under an alternative Diagnostic Code which provides a schedular rating greater than the 40 percent maximum rating available under Diagnostic Code 5025, and the Veteran meets the schedular criteria for the higher evaluation, or, (2) the Veteran's fibromyalgia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular rating is warranted. 

The Board is unable to identify an additional or alternative Code for the symptoms, which warrants an additional compensable rating or a rating in excess of 40 percent for her fibromyalgia disability.  The preponderance of the evidence is against a finding that the Veteran meets any schedular criterion for a rating in excess of 40 percent. 

Residual Scar

The Veteran has a residual scar to her right breast, status post-surgery.  Service connection for the residual scar has been in effect since October 1992.  In a May 2010 rating decision, a 10 percent rating was assigned for painful scar, effective April 9, 2009, the date of the claim.

A painful scar warrants a 10 percent evaluation under Code 7804.  A 10 percent rating is the maximum schedular rating for one or two tender and painful scars.  The next higher rating for painful scarring, a 20 percent evaluation, is not warranted unless there are three (3) or more painful scars.

During the December 2009 VA examination, the Veteran reported having her right breast cyst removed about 5 years ago, which has left a painful scar.  On physical examination, the examiner noted a scar on the right breast superior to the nipple. The area around the scar was slightly adherent and tender.  The examiner confirmed a diagnosis of breast cyst removal.

The Board agrees that the current 10 percent evaluation for a painful scar at the right breast is warranted.  No evaluation in excess of 10 percent may be assigned, as no criterion for disability other than pain at one scar site is met.

There is no reasonable doubt to resolve in the Veteran's favor.  The claim for an evaluation in excess of 10 percent for scar, right breast, must be denied.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for uterine fibroids is denied. 

Service connection for a chronic gynecological disability, claimed as menstrual irregularities, characterized by pelvic pain and abnormal menses is granted.  

Service connection for arthritis in the bilateral shoulders, wrists, elbows, hips, knees and feet, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 is denied. 

Service connection for a low back condition is denied.

Service connection for a neck disability is denied. 

Service connection for headaches, including as due to an undiagnosed illness is denied.

Service connection for IBS with stomach pain, including as due to an undiagnosed illness is denied. 

Service connection for varicose veins (also claimed as pain in calves) is denied. 

A 50 percent disability rating, and no higher, for PTSD with depression for the entire period prior to December 10, 2013 is granted. 

An initial 40 percent evaluation is granted for fibromyalgia for the entire appeal period; however a rating in excess of 40 percent is denied. 

A rating in excess of 10 percent for residuals of fibrocystic mass, right breast, status post removal, claimed as painful scar is denied.


REMAND

The Veteran contends service connection for bilateral hearing loss is warranted due to her military service.

She underwent VA examination in conjunction with her hearing loss claim in December 2009.  The resulting diagnoses were mild high frequency sensorineural hearing loss in the right ear and clinically normal hearing in the left ear.  The measurements do not meet the criteria for a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).

At the hearing before the Board in May 2017, the Veteran testified that her hearing loss had increased in severity since the examination over seven years prior. 

Given that the Veteran may have developed left ear hearing loss for VA purposes since the previous examination in December 2009, she should be provided with a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes the duty to conduct a thorough and contemporaneous examination to ensure that the evaluation of the disability is a fully informed one).  Accordingly, given the Veteran's testimony in this case, the claim for service connection for left ear hearing loss is remanded to afford the Veteran a contemporaneous VA examination to address the nature and etiology of any present left ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of her left ear hearing loss. 
The examiner should address:

The Veteran's reports of exposure to hazardous noise levels in service as well as the significance of any threshold shift indicated by her induction and separation examinations.  The examiner should provide an opinion as to the following: is it at least as likely as not (50 percent or greater probability) that any exposure to hazardous level noise in service caused acoustic damage that has resulted in, or is related to, any left ear hearing loss disability that the Veteran now has?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for left ear hearing loss. If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


